Citation Nr: 0618782	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of right 
ankle sprain.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1969 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which, in part, denied the veteran's 
claim of entitlement to service connection for residuals of a 
right ankle sprain.

This case was previously before the Board in August 2005.  At 
that time the claim was remanded for further evidentiary 
development.  The case has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

In August 2005, the Board denied the veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus.  The Board's decision is final, and that issue will 
be addressed no further herein.  See 38 C.F.R. § 20.1100 
(2005).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that residuals of right ankle sprain currently exist.  


CONCLUSION OF LAW

Residuals of a right ankle sprain were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the April 2004 
SOC, which specifically detailed the evidentiary requirements 
for service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated April 17, 2002 and a letter from the AMC [subsequent to 
the August 2005 remand] dated September 28, 2005, whereby the 
veteran was advised of the provisions relating to the VCAA.  

Specifically, the veteran was advised in the VCAA letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including service records, records from 
SSA and any VA treatment records.  With respect to private 
treatment records, the September 2005 VCAA letter informed 
the veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  Both letters included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and asked in the letters that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  The September 2005 letter further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about your evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis in original].  
The veteran was also advised in the September 2005 VCAA 
letter that a VA examination was being scheduled to make a 
decision on his claim [such was accomplished in October 
2005].

The Board notes that the September 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in April 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the veteran was provided with VCAA notice 
through the September 2005 VCAA letter and his claim was 
readjudicated in the February 2006 SOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed right ankle 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was provided with a 
VA examination in October 2005 pursuant to the August 2005 
remand instructions, the results of which will be discussed 
below.  The report of the medical examination reflects that 
the examiner recorded the veteran's past medical history, 
noted his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing in his June 
2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

The veteran contends that he has a right ankle disability 
which is the result of a right ankle sprain in service. 

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  
As detailed below the veteran's claim fails Hickson elements 
(1) and (3).

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
residuals of right ankle sprain currently exist.  

To be certain on this crucial matter, and to afford the 
veteran every opportunity to substantiate his claim, the 
Board remanded this issue in August 2005 so that physical 
examination of the veteran's ankle could be scheduled.  This 
was accomplished.  The October 2005 VA examiner, who 
conducted physical examination of the veteran's right ankle 
and reviewed X-rays, found the 1974 ankle sprain to be 
"well-healed with no residuals."

There is no other medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that current 
residuals of right ankle sprain exist, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's right ankle claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the veteran may experience right ankle 
problems at times.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez, supra [symptoms without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  No underlying disability 
has been clinically identified.

In the absence of any diagnosed residuals of right ankle 
sprain, service connection may not be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
claim, and it fails on this basis alone.

With regard to Hickson element (2), the evidence shows that 
the veteran did incur a right ankle sprain in 1974 during 
service.  Hickson element (2), in-service disease or injury, 
has therefore been met.  

With respect to crucial Hickson element (3), medical nexus, 
it is obvious that in the absence of a current disability, a 
medical nexus would be an impossibility.  Indeed, the October 
2005 VA examiner specifically stated that there was "I do 
not believe that these symptoms he is having about the ankle 
are related to the ankle sprain of 1974, but they are due to 
the diabetes mellitus as well as the tendonitis over the 
insertion of the Achilles tendon on the right side."  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service and current right ankle problems, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1), supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the claim also fails on that 
basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
residuals of right ankle sprain, as Hickson elements (1) and 
(3) have not been met.  Contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application, as the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for residuals of right 
ankle sprain is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


